t c summary opinion united_states tax_court edward collins petitioner v commissioner of internal revenue respondent docket no 16245-15s filed date edward collins pro_se kathleen k raup for respondent summary opinion halpern judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner' sec_2012 federal_income_tax of dollar_figure the only issue for decision is whether dollar_figure received by petitioner during in settlement of a lawsuit and described in a settlement term sheet as payable for emotional distress is excludable from hi sec_2012 gross_income we conclude that it is not petitioner bears the burden_of_proof see rule a background petitioner resided in new jersey when he filed the petition the parties have stipulated certain facts and the authenticity of certain documents the facts stipulated are so found and documents stipulated are accepted as authentic petitioner began working at public service electric gas pse g in in date petitioner was transferred to work out of pse g's office in audubon n j and was subjected to a racially hostile work environment in date petitioner's doctor diagnosed him with depression general anxiety 2petitioner has not raised the applicability of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations we conclude that sec_7491 does not apply here because petitioner has not produced any evidence that he has satisfied the preconditions for its application disorder hypertension blood clots and muscle spasms petitioner left work on disability leave in date he brought suit against pse g in new jersey state court he set forth three counts pse g had subjected him to a racially hostile work environment it had discriminated against him on account of his race and it had retaliated against him on account of his complaints of discrimination in support of the first two counts petitioner averred among other things that his pse g supervisor had required him to perform work in a more burdensome manner than that required of white individuals in comparable positions by for instance giving him more meter-reading stops on saturdays than were given to white employees in each count in addition to alleging that as a result of pse g's actions he had suffered a financial loss petitioner alleged that as a result of pse g's action he had suffered severe emotional distress and anxiety with physical manifestations including high blood pressure also as part of each count he alleged that pse g's harassment and discrimination against him had caused him to begin talking sic anti-depressant medication and to be treated by both a therapist and psychiatrist among petitioner's demands for relief were demands for lost wages benefits insurance and pension coverage and fringe_benefits separately petitioner also demanded that the court order pse g to compensate him for the severe emotional distress humiliation and anguish he has suffered on account of defendant's unlawful conduct petitioner demanded no compensation_for any physical injury or physical sickness in date petitioner through his attorneys and pse g settled the lawsuit and each party acting at arm's length and in good_faith executed a settlement term sheet term sheet to memorialize the terms of settlement the term sheet referring only to the matter and without reference to the individual counts stated that pse g would pay petitioner the sum of dollar_figure as follows dollar_figure payable to petitioner's attorneys dollar_figure to petitioner for reimbursement of his unpaid medical_expenses dollar_figure to petitioner for emotional distress and dollar_figure to petitioner less federal and state withholding taxes pse g paid the amounts called for by the term sheet petitioner made a timely return of federal_income_tax for on form_1040 u s individual_income_tax_return on line of the form_1040 petitioner reported as other income the dollar_figure received from pse g for emotional distress on line of the form_1040 a computational line not calling for the inclusion or deduction of any amount petitioner claimed a deduction of dollar_figure the deduction apparently results from petitioner's contention that the dollar_figure received for emotional distress and reported on line is not taxable the deficiency in tax at issue here results principally from respondent's disallowance of the dollar_figure deduction petitioner claimed on line of hi sec_2012 form_1040 i introduction discussion as stated we must determine whether the dollar_figure that petitioner received for emotional distress from pse g pursuant to the term sheet disputed dollar_figure is excludable from his gross_income the parties have submitted legal memoranda concerning that issue damages other than punitive_damages received on account of personal physical injuries or physical sickness may generally be excluded from gross_income sec_104 emotional distress is not treated as a personal physical injury or physical sickness sec_104 flush language however damages for 3although technically respondent adjusted petitioner' sec_2012 income by disallowing a deduction the parties seem to agree and we will treat it as such that the question for decision is one of whether the disputed dollar_figure is excludable from gross_income 4petitioner has attached exhibits to his memorandum attachments to briefs or to legal memoranda filed in lieu of a brief are not evidence and we may not consider them e g kanofsky v commissioner tcmemo_2006_79 aff'd 271_fedappx_146 3d cir see rule c we will disregard those attachments emotional distress attributable to a physical injury or physical sickness are excluded from gross_income under sec_104 sec_1_104-1 income_tax regs also damages not in excess of the amount_paid for medical_care attributable to emotional distress are excluded from gross_income sec_104 flush language petitioner argues that the disputed dollar_figure was mischaracterized in the term sheet as payable to him for emotional distress when more accurately it should have been shown as for physical injury and physical sickness viz including high blood pressure as outlined in the complaint respondent argues that the term sheet clearly states that the disputed dollar_figure was paid for emotional distress and e ven if the settlement term sheet were silent it would be clear that the payment was not for physical injuries there was no allegation in the complaint that petitioner suffered physical injuries or was seeking damages for physical injuries or sickness ii analysis when damages are received pursuant to a settlement agreement the nature of the claim underlying the settlement agreement controls whether a payment is excludable under sec_104 504_us_229 141_tc_331 aff'd 668_fedappx_241 9th cir an express allocation in the settlement agreement is generally binding for tax purposes provided the agreement was entered into by adversarial parties acting at arm's length and in good_faith 105_tc_396 aff'd 121_f3d_393 8th cir the intent of the payor and not the recipient is critical in determining the validity of an express allocation in a settlement agreement e g gutierrez v commissioner tcmemo_2011_263 wl at certainly the term sheet does state that the disputed dollar_figure is to be paid to petitioner for emotional distress and not for any physical injury or physical sickness and while in the complaint petitioner avers that he was required to make more meter-reading stops on saturdays than white workers he does not aver that he suffered physical injury or sickness from the extra work the complaint states in the three counts that he suffered severe emotional distress and anxiety with physical manifestations as the result of the company's racially hostile work environment discrimination and retaliation not as the result of any physical injury or physical sickness the complaint likewise claims that his depression was due to pse g's harassment and discrimination and not due to physical injury or physical sickness petitioner's demands for relief contain a specific demand that pse g compensate him for severe emotional distress humiliation and anguish but no demand for compensation_for any physical injury or physical sickness the parties have stipulated that petitioner and pse g executed the term sheet at arm's length and in good_faith each being represented by counsel petitioner has offered no persuasive evidence that the reason stated in the term sheet for the payment to him of the disputed dollar_figure-- payable to plaintiff ed collins for emotional distress --inaccurately describes pse g's intent in agreeing to the payment and while there may be some ambiguity as to what the parties to the term sheet intended to encompass within the meaning of the term emotional distress petitioner has failed to persuade us that the physical manifestations including high blood pressure that he may have suffered amount to physical injuries or physical sickness within the meaning of sec_104 the legislative_history of sec_104 states it is intended that the term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h_r conf rept no pincite ndollar_figure 1996_3_cb_741 therefore the fact that a taxpayer suffers physical symptoms from emotional distress does not mean that damages received on account of the emotional distress qualify for exclusion_from_gross_income under sec_104 see eg sanford v commissioner tcmemo_2008_158 no exclusion for damages for emotional distress manifest by physical symptoms including depression skin irritation appetite loss asthma sleep deprivation and severe headaches in lindsey v commissioner tcmemo_2004_113 wl at aff’d 422_f3d_684 8th cir while observing that untreated hypertension high blood pressure might lead to strokes heart attacks and kidney disease we classified hypertension as the type of injury or sickness that congress intended to be encompassed within the definition of emotional distress see also lindsey v commissioner f 3d pincite agreeing with the tax_court that hypertension relates to emotional distress and not to physical sickness at trial petitioner invited our attention to parkinson v commissioner tcmemo_2010_142 wl at a case in which in his complaint against his employer the taxpayer alleged that he had suffered severe emotional distress manifested by permanent irreparable physical harm in the form of a second heart attack and its sequelae the taxpayer and his employer had negotiated a settlement agreement in which among other things the employer agree to pay him a sum as noneconomic damages and not as wages or other income id because the settlement agreement lacked specificity in describing those damages we felt free to consider facts that revealed the payor's intent in making the payment id at we found it self-evident that a heart attack and its physical aftereffects constitute physical injury or sickness rather than mere subjective sensations or symptoms of emotional distress id at we had no doubt that those physical injuries figured prominently among the 'noneconomic damages' for which the settlement payment was made id at we found that one-half of the sum received as noneconomic damages was received on account of physical injury or physical sickness and was as a result excludable from the taxpayer's gross_income under sec_104 id at parkinson is distinguishable because petitioner has failed to prove that any portion of the disputed dollar_figure was paid to him for physical injury or physical sickness iii conclusion we sustain respondent's adjustment including the disputed dollar_figure in petitioner' sec_2012 gross_income petitioner did not receive the disputed dollar_figure as damages on account of personal physical injuries or personal sickness as those terms are used in sec_104 decision will be entered for respondent
